Dismissed; Opinion Filed November 6, 2019




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00751-CV

                         SHIRLEY DELAYNE KEATON, Appellant
                                         V.
                         A TO Z USA OPERATIONS, LLC, Appellee

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 87528

                              MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                    Opinion by Justice Nowell
       Appellant’s brief in this case is overdue. By order dated August 30, 2019, we granted

appellant’s request for an extension of time to file her brief and ordered it to be filed by September

27, 2019. By postcard dated October 1, 2019, we notified appellant the time for filing her brief

had expired. We directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file a brief and an extension motion would result in the dismissal

of this appeal without further notice. To date, appellant has not tendered her brief to the Court nor

filed a motion seeking an additional extension of time to file her brief.
        Accordingly, we dismiss this appeal for want of prosecution. TEX. R. APP. P. 38.8(a)(1);

42.3(b), (c).




                                                 /Erin A. Nowell/
                                                 ERIN A. NOWELL
                                                 JUSTICE



190751F.P05




                                              –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 SHIRLEY DELAYNE KEATON,                           On Appeal from the 196th Judicial District
 Appellant                                         Court, Hunt County, Texas
                                                   Trial Court Cause No. 87528.
 No. 05-19-00751-CV        V.                      Opinion delivered by Justice Nowell.
                                                   Justices Myers and Osborne participating.
 A TO Z USA OPERATIONS, LLC,
 Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee A TO Z USA OPERATIONS, LLC recover its costs of
this appeal from appellant SHIRLEY DELAYNE KEATON.


Judgment entered this 6th day of November, 2019.




                                             –3–